Citation Nr: 0734451	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-41 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma due to ionizing radiation.

2.  Entitlement to service connection for non-Hodgkin's 
lymphoma due to carbon tetrachloride exposure.

3.  Entitlement to service connection for left elbow 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from February 1953 to 
June 1957, and from August 1957 to May 1960.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issues of service connection for non-Hodgkin's lymphoma 
due to carbon tetrachloride exposure and service connection 
for left elbow disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

The Board notes that additional evidence was received at the 
Board following certification of the appeal to the Board.  As 
this evidence was submitted with a waiver of consideration by 
the RO, it may be considered by the Board in the first 
instance.


FINDINGS OF FACT

1.  The appellant did not participate in a radiation-risk 
activity in service.

2.  The appellant is not a radiation-exposed veteran.

3.  There is no radiation dosimetry data.

4.  Non-Hodgkin's lymphoma was manifested more than 40 years 
after service discharge, and competent evidence attributing 
lymphoma to service has not been presented.


CONCLUSION OF LAW

Non-Hodgkin's lymphoma, claimed as residual of radiation 
exposure, was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b).  As a fourth notice 
requirement, VA must "request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b) (1); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice must be provided "at the time" that VA receives a 
completed or substantially complete application for VA-
administered benefits.  Pelegrini at 119 (2004).  This timing 
requirement applies equally to the initial-disability-rating 
and effective-date elements of a service connection claim.  
Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
January 2003 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Also, VA notified 
the appellant that he should submit evidence in his 
possession or alternatively provide VA with sufficient 
information to allow VA to obtain the evidence on his behalf.  
The notice letter specifically addressed claims predicated on 
radiation exposure.

However, the Board is cognizant that notice of the disability 
rating and effective date elements was not provided until 
March 2006, after the initial rating decision.  This is error 
and presumed prejudicial to the appellant unless VA can 
demonstrate otherwise.  Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  In this case, the Board finds that 
there is no prejudice to the appellant in this timing error.  
Because the preponderance of the evidence is against the 
claim, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot. The Board 
finds that any deficiency in the notice or the timing of this 
notice is harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427, 439-444 (2006) (failure to provide timely notice is 
harmless if the claimant had a meaningful opportunity to 
participate in the processing of the claim).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records, service personnel records, and VA treatment records 
have been associated with the claims folder along with the 
private medical opinion submitted by the appellant.  
Additionally, the appellant appeared and provided sworn 
testimony at July 2007 hearing before the undersigned.  We 
find that there is no indication that there is any additional 
relevant evidence to be obtained either by the VA or by the 
appellant, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Initially, the Board notes the appellant served during the 
Korean Conflict and peacetime era.  He did not engaged in 
combat and he does not assert that non-Hodgkin's lymphoma is 
a result of combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Claims based on exposure to ionizing radiation in service may 
be established in any of three different ways.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are diseases that are 
presumptively service connected in radiation-exposed veterans 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  
Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  Third, direct service connection can 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA 
must not only determine whether a veteran has a disability 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether the 
disability was otherwise the result of active service.
A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d) (3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2006).

Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) include lymphomas (except 
Hodgkin's disease).  38 U.S.C.A. § 1112(c) (2); 38 C.F.R. 
§ 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d) (3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d) (2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and includes lymphomas other 
than Hodgkin's disease.  38 C.F.R. § 3.311(b) (5) (xxii).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a) (2).  In all other claims, 38 
C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service. All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies. 38 C.F.R. § 3.311(a) (2) (iii).

Here, the appellant does not contend that non-Hodgkin's 
lymphoma had its onset in service or within one year of his 
discharge from service.  Rather, the appellant contends that 
he later developed non-Hodgkin's lymphoma due to ionizing 
radiation exposure in service.  Specifically, he testified 
that he was aboard several aircraft that flew through nuclear 
testing areas.  He reported that his clothing and radiation 
dose badges were taken and destroyed.  The appellant also 
submitted a lay statement from DM dated November 2002, 
wherein his buddy reported that he and the appellant were 
aboard aircraft that flew through radioactive "HOT" clouds 
between 1953 and 1955.  In another lay statement from G.L 
dated January 2005, his ex-wife reported that the appellant 
reported the film badges worn when he flew in the vicinity of 
the atomic tests were useless.

The Board has carefully reviewed the record, including the 
appellant's sworn testimony, lay statements, service records, 
service medical records, and report of the Defense Threat 
Reduction Agency (DTRA) dated May 2003.  Competent evidence 
has been presented showing that the appellant was diagnosed 
with non-Hodgkin's lymphoma in November 2001.  In this 
regard, the Board notes that lymphoma (except Hodgkin's 
disease) is listed among the diseases specific to radiation 
exposed veterans under 38 C.F.R. § 3.309 (d) and among the 
radiogenic diseases under 38 C.F.R. § 3.311.  However, the 
presumptive provisions of 38 C.F.R. § 3.309 (d) apply only to 
radiation exposed veterans.  To be considered "radiation 
exposed" the veteran must have participated in a radiation 
risk activity.  38 C.F.R. § 3.309 (d)(3)(i).

The Board finds that the appellant did not participate in a 
radiation risk activity and that he is not a radiation-
exposed veteran.  The appellant reported exposure while on 
temporary duty to Nevada in 1955 and that his aircraft was 
contaminated from flying though a nuclear cloud.  However, 
DTRA review of the appellant's service record in May 2003 
shows that he did not participate in operation TEAPOT 
(atmospheric nuclear testing between February and June 1955).  
It was noted that, in 1955, the appellant was assigned to the 
3535th Flight Line Maintenance Squadron, Mather Air Force 
Base (AFB), California, as an Aircraft Mechanic.  
Additionally, DTRA reviewed morning reports.  These show no 
temporary duty to the Nuclear Test Site (NTS) during 
Operation TEAPOT.  DTRA reported that their review of the 
records show that the appellant was placed on flight status 
on July 5, 1955, and that he served on temporary duty to 
Nevada from December 5 to 8, 1955, to participate in Joint 
Air Defense Exercise at Nellis AFB.  According to DTRA, both 
of these duty assignments were unrelated to nuclear testing 
and after the completion of Operation TEAPOT.  With respect 
to an assessment of the appellant's radiation dose, DTRA 
searched available records and found no dosimetry data or 
record of radiation exposure for the appellant.  The Board 
finds that the information provided by DTRA has greater 
probative value than the unsubstantiated lay assertions of 
radiation exposure.

The Board acknowledges that lymphoma (other than Hodgkin's 
disease) is listed among the radiogenic diseases under 38 
C.F.R. § 3.311.  Pursuant to 38 C.F.R. § 3.311(a) (2), a dose 
assessment was requested from the Department of Air Force and 
DTRA.  However, as there was no available dosimetry data, 
participation in a radiation risk activity is not shown; and, 
therefore, the Board finds that he was not exposed to 
ionizing radiation and further development of the ionizing 
radiation claim is not required.  See Wandel v. West, 11 Vet. 
App. 200 (1998).  

With respect to whether service connection is otherwise 
warranted, the Board notes that the evidence does not show 
the presence of lymphoma during service or within one year 
following the his separation from active duty.  The first 
documented evidence of lymphoma is in 2001, more than 40 
years after the appellant separation from active duty.  The 
Board places significant probative value on the four decade 
gap between discharge from military service and the first 
report of non-Hodgkin's lymphoma.  This tends to establish 
that non-Hodgkin's lymphoma was not present during service or 
within 1 year of separation.  See also Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim).

Additionally, there is no competent evidence of record 
showing a nexus between the onset of non-Hodgkin's lymphoma 
and the appellant's service.  Therefore, service connection 
on a direct basis is not warranted.  The Board acknowledges 
the appellant's belief that there is a causal relationship 
between the development of non-Hodgkin's lymphoma and 
service.  However, the appellant is not competent to provide 
a medical opinion as to the cause of non-Hodgkin's lymphoma.  
Bostain v. West, 11 Vet.App. 12, 127 (1998), citing Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992); see also, Routen v. 
Brown, 10 Vet.App. 183, 196 (1997)("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge.").

An April 2002 VA treatment note reflects that a positive 
relationship between lymphoma and radiation exposure.  
However, as indicated above, radiation exposure is not 
established.

Accordingly, the claim based on radiation is denied.  The 
appellant did not participate in a radiation-risk activity in 
service, he is not a radiation-exposed veteran, and there is 
no radiation dosimetry data.  Also, non-Hodgkin's lymphoma 
was manifested more than 40 years after service discharge, 
and competent evidence attributing lymphoma to service has 
not been presented.  Non-Hodgkin's lymphoma was not 
manifested during service or within one year of separation 
and is not otherwise due to service.  Absent a relative 
balance of the evidence, the evidence is not in equipoise and 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for non-Hodgkin's lymphoma due to ionizing 
radiation is denied.




REMAND

A review of the record shows that the appellant was diagnosed 
with non-Hodgkin's lymphoma in late 2001.  The appellant 
argues that non-Hodgkin's lymphoma is secondary to ionizing 
radiation or carbon tetrachloride exposure in service.  This 
is a new theory of entitlement and has not been considered or 
developed by the RO.

The appellant testified that he was soaked in carbon 
tetrachloride during maintenance of the planes in service.  
In support of this claim, the appellant submitted a private 
medical opinion dated September 2007 which reflects that 
"exposure to carbon tetrachloride is strongly associated 
with the development of NHL [non-Hodgkin's lymphoma]."  The 
physician provided supporting references for his opinion.

The Board observes that a medical opinion has not been 
obtained addressing the etiology of the appellant's non-
Hodgkin's lymphoma.  In this case, the appellant has 
presented evidence indicating that his condition, non-
Hodgkin's lymphoma, may be associated with his service 
exposure to carbon tetrachloride.  As such, VA's duty to 
assist the appellant by obtaining a medical opinion is 
triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), (a VA examination and or opinion is required where 
there is evidence of record that "indicates" that the 
claimed disability or symptoms "may be" associated 
service).  Therefore, remand is required for a medical 
opinion to ascertain whether the appellant's non-Hodgkin's 
lymphoma is due to carbon tetrachloride exposure in service.

With respect to the claim for service connection for elbow 
disability, the appellant testified in August 2007 that he 
injured his left elbow playing football in either 1954 or 
1956 during service.  He further testified that he was 
treated several times during service for left elbow 
complaints and that he reported left elbow complaints on 
service separation examination.  The appellant argues his 
current left elbow condition, diagnosed as degenerative joint 
disease, is due to the left elbow injury in service.  He 
reports pain and treatment since service, but notes that the 
treatment records are unavailable because the treating 
physicians are deceased.

A review of the record shows that, on service enlistment 
examination in January 1953, there were no left elbow 
complaints or defects noted.  Service medical records include 
an August 1954 note showing treatment for a lower left arm 
infected laceration.  Report of examination dated July 1955 
reflects no left elbow complaints or abnormal findings.  A 
January 1956 treatment note shows that an old elbow injury 
was acting up again.  A January 1957 consultation sheet 
reflects that the appellant was seen for painful elbow 
extension, diagnosed as synovitis.  It was noted that, at 
discharge, the appellant had almost complete elbow extension 
(179 degrees).  An x-ray report dated January 1957 reflects 
old injury, now painful; the findings were negative for 
significant bone, joint, or soft tissue abnormality.  Report 
of separation examination dated May 1957 includes a report of 
medical history filled out and signed by the appellant; 
therein, the appellant denied a painful or "trick" elbow.  
The report of examination shows no elbow complaints or 
abnormal pathology.  On re-enlistment examination in August 
1957, flying status examination in November 1958, annual 
examination in July 1959, and separation examination in April 
1960, the appellant denied elbow problems and clinical 
findings show normal upper extremities.

There are no document post service elbow problems until 
roughly April 1996.  At that time, an x-ray study showed 
advanced degenerative joint disease of the left elbow and 
chondrocalcinosis.

The Board notes that the records shows that the appellant was 
seen for the left elbow in service and that he reports left 
elbow pain and symptoms since service separation.  A VA 
examination of the left elbow has not been conducted and 
there is no opinion of record addressing the etiology of the 
appellant's current left elbow condition.  The Board believes 
that a VA examination and opinion are necessary.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 
supra.; see also Duenas v. Principi, 18 Vet. App. 512, 517 
(2004) (The duty to assist requires VA to obtain a medical 
opinion as to the relationship between an in-service event, 
injury, or symptomatology and a current disability.); Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA adjudicators 
cannot base their decisions on their own unsubstantiated 
medical opinions.).

Accordingly, the case is REMANDED for the following action:

1.  The RO should make a factual 
determination as to whether the appellant 
was exposed to carbon tetrachloride in 
service with due consideration to the 
places, types, and circumstances of his 
service as shown by the service record and 
job description, the official history of 
each organization in which the appellant 
served, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154(a).

2.  A VA medical opinion from an 
appropriate specialist should be obtained 
to ascertain whether the appellant's non-
Hodgkin's lymphoma is etiologically 
related to carbon tetrachloride exposure 
in service.  The opinion should indicate 
whether it is likely, as likely as not, or 
not likely that the appellant's non-
Hodgkin's lymphoma is due to carbon 
tetrachloride exposure.  A complete 
rationale for all opinions must be 
provided.

3.  A VA examination should be conducted 
to ascertain the etiology of any currently 
shown left elbow condition.  The examiner 
should indicate whether it is likely, as 
likely as not, or not likely that any 
currently shown abnormal elbow pathology 
is related to service.  A complete 
rationale for all opinions must be 
provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


